ORDER
The University of St. Thomas School of Law, on behalf of its students, has petitioned the court for a one-year exemption from the requirement in Minn. Student Prac. R. 1.02(1) that a student must be enrolled at a Minnesota law school “approved by the American Bar Association” to practice as a certified student attorney under Minn. R. Student Prac. R. 1.01.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition for an exemption from Minn. Student Prac. R. 1.02(1) is granted, and students enrolled at the University of St. Thomas School of Law who otherwise satisfy all conditions of eligibility may practice under the supervision of a member of the bar as provided in Minn. Student Prac. R. 1.01. This exemption expires October 1, 2003, or upon a decision from the American Bar Association on the University of St. Thomas School of Law’s application for provisional accreditation, whichever occurs sooner.
BY THE COURT
Kathleen A. Blatz Kathleen A. Blatz Chief Justice